     Exhibit 2 of
     Alexa Moor
     Declaration



Case 3:20-cv-00517-RJC-DCK Document 13-11 Filed 06/30/21 Page 1 of 4
To:      Kopal Rawat[kopal.rawat@electrolux.com]
From:    Alexa Moor[/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDI BOHF23SPDLT)/ CN=REC IPl ENTS/CN=0B40D864582A4AA3A4B40091 D1 A0C8E5-MOORALE]
Sent:    Wed 7/24/2019 2 54:54 PM (UTC-04:00)
Subject: PIP Template
PIP Template.docx




 Alexa Moor, SHRM-SCP
 Human Resources Business Partner
 IT, International, Legal, Risk

 Electrolux Major Appliances North America
 10200 David Taylor Drive
 Charlotte, NC 28269
 704.307.0293
 alexa.moor@electrolux.com
 Shape living for the better.
 Act sustainably. Create better experiences. Always improve.


 8) Electrolux




  Confidential - Subject to Protective Order                                         ELECTROLUX054 787



            Case 3:20-cv-00517-RJC-DCK Document 13-11 Filed 06/30/21 Page 2 of 4
          8) Electrolux
          Employee' s Name:

          Employee's Title/Department:

          Date:

          Supervisor:

          PIP _X__      Verbal Warning___      Written Warning___       Final Warning _ __


          Summary of situation, issue or concern:
              1.   Tone/Attitude towards others -

              2.

              3.

          Steps necessary to correct situation, issue or concern:

          Consistent w ith the expectations of the rol e outlined above, the following are critical objectives. The
          accomplishment of these is necessary for you to demonstrat e perform ance improvement :




          - ·ve
                    -2 : Communication -


          Objective 3: Feedback -

          Time frame in which to correct the issue:
              1. During t he next 90 days we w ill meet bi-weekly to review current performance related to the
                 objectives defined in this letter.
              2. Immediate and sustained improvement must be demonst rated. If any portion of this plan is not
                 satisfied during the specified timefram e, disciplinary action up to and including termination of
                 employment may occur. A decrease in performance after successfull y com pleting the Plan may
                 result in disciplinary action up to and including termination of employment.




          Employee comments:




Confidential - Subject to Protective Order                                                                    ELECTROLUX054 788



        Case 3:20-cv-00517-RJC-DCK Document 13-11 Filed 06/30/21 Page 3 of 4
          Results:
          I have been presented with the above information, my signature does not necessarily mean that I agree
          with the statements, only that I have been presented with the contents.


          Employee's signature                                                 Date



          Supervisor's signature                                               Date

          Human Resource's signature*                                          Date
          *required for final warning & terminations




          Update Meetings Progress:




                   Case 3:20-cv-00517-RJC-DCK Document 13-11 Filed 06/30/21 Page 4 of 4

Confidential - Subject to Protective Order                                                           ELECTROLUX054 789
